Case 1:18-cv-O8680-PAC Document 33 Filed 07/11/19 Page.1 of 1

     
    
  
  

 

IN THE UNITED STATES DISTRICT COURT // *
FOR THE SOUTHERN DISTRICT OF NEW YORK
f
EMMA MCGOWAN, Case No. 1:18-cv-08680 (PAC)

Plaintiff,

RELA sAa> ORDER

JPMORGAN CHASE & CO,,

Defendant.

 

 

Pursuant to the status conference held in this matter on July 9, 2019, I hereby ORDER the
following:

1. Defendant will produce compensation data to Plaintiff by no later than FRIDAY, JULY
26, 2019.

2. The parties will provide letter updates to the Court as to the status of ESI by no later than
FRIDAY, JULY 19, 2019. Regarding any dispute raised by the parties, the Court will
rule on submission and enter an order on TUESDAY, JULY 23, 2019.

3. The parties will complete fact discovery by no later than MONDAY, SEPTEMBER 9,
2019.

4, Mr. Staunton is to be deposed in Ireland. This Order corrects the ECF Minute Entry dated

July 10, 2019 which incorrectly states that “Depositions will take place in Ireland.”

 

SO ORDERED.
Dated: 4 Ht | Log __ [elute
New York, New York JUDGE PAUL A. CROTTY

United States District Judge
